Decision  amended to read as follows: Order unanimously affirmed, as a matter of law and not in the exercise of discretion, with ten dollars costs and disbursements. Motion foi; leave to appeal to the Court of Appeals granted, and questions certified as follows: 1. Is the location of the garbage incineration plant, referred to in the complaint, the location of a public building or public open place in the city of Troy, within .the meaning of section 236 of the General Municipal Law?  2. Is the location of the garbage incineration plant, referred to in the complaint, without reference to the planning commission of the city of Troy, an illegal official act by the city of Troy and its defendant officers, or some of them ?  3., Does the complaint state facts sufficient to *782constitute a cause of action? Present — Cochrane, P. J., Van Kirk, Hinman, Davis and Whitmyer, JJ.